           Case 1:17-vv-01976-UNJ Document 30 Filed 02/06/19 Page 1 of 2




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 17-1976V
                                    Filed: December 20, 2018
                                         UNPUBLISHED


    KATHERINE DUKE,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                   Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                           Administration (SIRVA)

                        Respondent.


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.
Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On December 19, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that that her October 30, 2015 influenza (“flu”)
vaccination caused her to suffer a Shoulder Injury Related to Vaccine Administration
(“SIRVA”). Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.


1 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This

means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Case 1:17-vv-01976-UNJ Document 30 Filed 02/06/19 Page 2 of 2



       On December 17, 2018, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent indicates that

      DICP [Division of Injury Compensation Programs, Department of Health
      and Human Services] believes that petitioner’s alleged injury is consistent
      with a shoulder injury related to vaccine administration (“SIRVA”), as
      defined on the Vaccine Injury Table. Specifically, petitioner had no history
      of pain, inflammation, or dysfunction of her right shoulder; medical records
      document that pain occurred within 48 hours after receipt of an
      intramuscular vaccination; pain was limited to the shoulder in which the
      vaccine was administered; and no other condition or abnormality has been
      identified to explain petitioner’s shoulder pain. 42 C.F.R. §§ 100.3(a); 42
      C.F.R. 100.3(c)(10). Additionally, based on the medical records outlined
      above, petitioner suffered the residual effects of her condition for more
      than six months. Therefore, based on the record as it now stands,
      petitioner has satisfied all legal prerequisites for compensation under the
      Act. See 42 U.S.C. § 300aa-13(a)(1)(B); 42 U.S.C. § 300aa-11(c)(1)(D)(I).

Id. at 4 (footnote omitted).

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master
